DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:

In regard amended claim 4, the prior arts of record do not teach or disclose a terminal comprising: a receiver that receives a downlink shared channel that is scheduled by a downlink control information; and a processor that generates bits of a HARQ-ACK based on information indicating a plurality of slots that are transmission timing candidates of the HARQ-ACK for the downlink shared channel, information regarding a slot configuration indicating a transmission direction of each slot, and information regarding a transmission timing of the HARQ- ACK notified by the downlink control information, and controls to transmit the HARQ-ACK in a slot that is determined based on the information regarding the transmission timing of the HARQ-ACK, wherein the determined slot is at least one of the plurality of slots that are the transmission timing candidates.

In regard amended claim 8, the prior arts of record do not teach or disclose a radio communication method comprising: receiving a downlink shared channel that is scheduled by a downlink control information; generating bits of a HARQ-ACK based on information indicating a plurality of slots that are transmission timing candidates of the HARQ-ACK for the downlink shared channel, information regarding a slot configuration indicating a transmission direction of each slot, and information regarding a transmission timing of the HARQ-ACK notified by the downlink control information; and controlling to transmit the HARQ-ACK in a slot that is determined based on the information regarding the transmission timing of the HARQ-ACK, wherein the determined slot is at least one of the plurality of slots that are transmission timing candidates.

In regard amended claim 9, the prior arts of record do not teach or disclose a base station comprising: a transmitter that transmits a downlink control information that schedules a downlink shared channel; and a processor that controls reception of a HARQ-ACK, whose bits are generated by a terminal based on information indicating a plurality of slots that are transmission timing candidates of the HARQ-ACK for the downlink shared channel, information regarding a slot configuration indicating a transmission direction of each slot, and information regarding a transmission timing of the HARQ-ACK notified by the downlink control information, the HARQ-ACK being transmitted from the terminal in a slot that is determined by the terminal based on the information regarding the transmission timing of the HARQ-ACK, wherein the determined slot is at least one of the plurality of slots that are the transmission timing candidates.

In regard amended claim 10, the prior arts of record do not teach or disclose a system comprising a terminal and a base station, wherein: the terminal comprises: a receiver that receives a downlink shared channel that is scheduled by a downlink control information; and a processor that generates bits of a HARQ-ACK based on information indicating a plurality of slots hat are transmission timing candidates of the HARQ-ACK for the downlink shared channel, information regarding a slot configuration indicating a transmission direction of each slot, and information regarding a transmission timing of the HARQ-ACK notified by the downlink control information, and controls to transmit the HARQ-ACK in a slot that is determined based on the information regarding the transmission timing of the HARQ-ACK, and the base station comprises: a transmitter that transmits the downlink control information, wherein the determined slot is at least one of the slots that are the plurality of transmission timing candidates.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHIRIN SAM whose telephone number is (571)272-3082. The examiner can normally be reached Mon - Fri, 10:30am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz R. Sheikh can be reached on (571) 272 - 3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Date: 09/09/2022






/PHIRIN SAM/Primary Examiner, Art Unit 2476